DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 9-20 in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the ground(s) that there are no material design differences between Invention I and Invention II because they are classified in 126/39E.  This is not found persuasive because the inventions classified in 126/39E are not materially the same. They simply share some features. Therefore, Inventions I and II can be materially different.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-8 are withdrawn from consideration.

Claim Objections
Claim 10 is objected to because of the following informalities:  a “base housing” is recited but it lacks antecedent basis.  The base housing is examined to be the housing recited in claim 9.  
Claim 11 is objected to because of the following informalities:  a “gas compliance” is recited instead of a gas appliance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 14, 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bluhm (US 20030148655 A1).
Bluhm discloses an ignition module for use on a gas appliance, comprising: 
a housing (24) configured to be fixedly mounted on a gas appliance surface (22, Fig. 2); and 
a battery (102, Fig. 7) compartment engaged with the housing, the battery compartment having a first end portion (interpretation 1: cap 26 end; interpretation 2: electrical contact 52 end) and a second end portion (opposite end of the first end), the first end of the battery compartment disposed at a lower elevation than the second end of the battery compartment (note: the ignition module can be rotated in any direction so a lower elevation could be considered any end of the module), the first end of the battery compartment comprising a battery access portion (interpretation 1: cap 26; interpretation 2: electrical contacts 52 access the battery’s electricity).  
Regarding claim 10, Bluhm discloses the base housing (i.e., “housing” of claim 9) having a bottom surface and configured (i.e., capable of) to be angularly mounted to a surface of the gas appliance (the surface can be angled, which causes the base housing to be angularly mounted; alternatively, the housing can be angularly mounted by screwing in a fastener into aperture 34 by a certain amount and screwing in the other fastener by a different amount, see annotated Fig. 7 below).  

    PNG
    media_image1.png
    435
    757
    media_image1.png
    Greyscale

Regarding claim 11, Bluhm discloses the base housing having one or more module mounting point (32, Fig. 2) components to angularly mount the bottom surface of the housing to a surface of the gas appliance. 
Regarding claim 14, Bluhm discloses the battery access portion comprising a negative electrical contact terminal (52, Fig. 9) for the module.  
Regarding claim 17, Bluhm discloses the battery access portion comprising a selectably removable cap (26) configured (i.e., capable of) to collect material leaked from a battery disposed in the battery compartment gas compliance.  
Regarding claim 18, Bluhm discloses a gasket (104, Fig. 7) disposed on the battery compartment, and configured to engage with the battery access portion to mitigate migration of contaminants between the outside and inside of the battery compartment.  
Regarding claim 19, Bluhm discloses (see rejection of claim 9 for citations unless otherwise noted) an ignition module for use on a gas appliance, comprising: 
a housing configured to be fixedly mounted on a gas appliance surface; 

one or more module mounting point components (32) which mount the base housing so as to dispose the battery compartment at an angle that provides a downward slope to the battery compartment (see rejection of claim 10 regarding the angle).  

Allowable Subject Matter
Claims 12, 13, 15, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762